Citation Nr: 1530841	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-24 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for residuals of prostate cancer.

2.  Entitlement to a rating higher than 50 percent for psychiatric disability.

3.  Entitlement to service connection for skin cancer residuals, including as due to herbicides exposure.

4.  Entitlement to service connection for low back disorder as secondary to service-connected residuals of prostate cancer.

5.  Entitlement to service connection for bilateral hip disorder as secondary to service-connected residuals of prostate cancer.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970, to include a tour in Vietnam from July 1968 to July 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  A July 2012 rating decision-in pertinent part, assigned a 20-percent rating for the prostate cancer residuals, continued a 30-percent rating for PTSD; and, denied entitlement to service connection for skin cancer residuals and low back and Bilateral hip disorders.  The Veteran perfected an appeal of those determinations.

A February 2014 rating decision re-characterized the service-connected acquired mental disorder from PTSD to anxiety disorder and granted an increased rating from 30 to 50 percent, effective in September 2012.  An April 2014 rating decision denied entitlement to a TDIU.  Although an appeal from that decision had not been perfected at the time of the Veteran's hearing, the Board assumed jurisdiction of the issue as an integral part of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

As just noted, The Veteran testified at a Board heard via video conference in October 2014 before the undersigned.  A transcript of the hearing testimony is associated with the claims file.  After the hearing, the Veteran submitted additional evidence for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2014).

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.  The Supplemental Statement of the Case (SSOC) reflects that the RO reviewed and considered all of the records in the paperless files.  Hence, the Board may also consider them.  Id.

The issues of entitlement to service connection for a skin disorder and low back and bilateral hip disorders due to service-connected prostate cancer residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The earliest date on which it is factually ascertainable that the Veteran's prostate cancer residuals approximated voiding five times a night is October 8, 2014.  The Veteran does not require the wearing of absorbent materials that must be changed more than four times a day has not manifested during the rating period on appeal.

2.  The Veteran's psychiatric disability manifests with occupational and social impairment with deficiencies in most areas.

3.  The Veteran's psychiatric disability renders him incapable of obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 20 percent for prostate cancer residuals for the period prior to October 8, 2014 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the requirements for an evaluation of 40 percent for prostate cancer residuals are met, effective October 8, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.105(e), 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, DC 7528.

3.  The requirements for an evaluation of 70 percent, and no higher, for psychiatric disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, DC 9411.

4.  The requirements for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.340, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for prostate cancer residuals, the notice requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5103 and 5103A), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

As concerns the increased rating claim, prior to issuance of the rating decision appealed, in RO letters dated in April and October 2011, the Veteran was provided with fully time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the RO complied with the VCAA notice requirements. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA outpatient records and examination reports, and the relevant private treatment records are in the claims file.  Pursuant to 38 C.F.R. § 4.115b, DC 7528, a March 2011 rating decision informed the Veteran that it was proposed to reduce the rating of his prostate cancer residuals from 100 percent to noncompensable.  An RO letter, also dated in March 2011, informed the Veteran of his due process rights, to include a hearing.  Documentation in the claims file shows the applicable due process procedures were fully complied with, and the Board so finds.  See 38 C.F.R. § 3.105(e).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claims; and, suggested specific evidence he might seek that would support and prove his claim.  Further the undersigned held the record of the hearing open for 30 days so the Veteran could obtain additional evidence, which he in fact did.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).  Hence, the Board may assess the merits of the appeal without prejudice to the Veteran.


Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the entire history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Prostate Cancer Residuals

Analysis

By way of history, the Veteran was diagnosed with prostate cancer in 2008.  An October 2008 rating decision granted service connection and assigned an initial 100-percent rating, effective in August 2008.  See 38 C.F.R. § 4.115b, DC 7528.  As noted in the discussion of VCAA compliance, a March 2011 rating decision proposed to reduce the rating to noncompensable, pending an examination.  As also noted earlier, an October 2012 rating decision assigned a 20-percent rating, effective October 2012.

DC 7528 requires that, once there is no recurrence of malignancy or metastasis, malignant residuals of the genitourinary (GU) system are rated as either voiding or renal dysfunction, whichever is dominant.  See 38 C.F.R. § 4.115b.  The VA outpatient records and examination reports reflect that, after diagnosis, the Veteran elected treatment by brachytherapy, which is implantation of radiation seeds in the prostate gland.  The evidence of record shows that the prostate cancer is in remission and stable; and, that voiding dysfunction is the predominant residual of the Veteran's prostate cancer.

Voiding dysfunction is rated based on urine leakage, frequency or obstructed voiding. Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence warrants a maximum rating of 60 percent when it requires the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  The wearing of absorbent materials that must be changed 2 to 4 times per day warrants a 40-percent rating; and, the necessity of changing less than 2 times per day warrants a 20-percent rating.  38 C.F.R. § 4.115a.  If rated on the basis of urine frequency, a 20-percent rating is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40-percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a.

As noted, the Veteran was rated at 100 percent until October 2012.  The VA outpatient records and the GU examination reports reflect that the Veteran has not used an appliance; and, he has not reported the consistent use of absorbent materials.  The March 2011 examination report reflects that, although the Veteran reported constant urine dribbling, he denied using pads.  He reported further that his daytime voiding intervals were 2 to 3 hours, and he voided during the night 2 times a night.  That report would warrant a 10-percent rating.  38 C.F.R. § 4.115a.  A July 2011 VA examination report reflects that the Veteran reported frequent urination and minimal incontinence about three times a week.  He reported further that, while he had been prescribed absorbent pads in the past, his symptoms had not worsened.

The RO requested clarification and, in a September 2011 addendum to the July 2011 examination report, the examiner noted that the Veteran's answers were inconsistent; but based on the Veteran's report of minimal urine incontinence 3 times a week, one could conclude that he used 3 absorbent pads a week.

Even at the hearing, the Veteran was not entirely clear and specific on his voiding habits, despite having kept a journal at his attorney's suggestion.  He testified that he had to wear diapers for urine incontinence, but he only wore them when away from home.  In response to questions from the undersigned, the Veteran testified that he changed his absorbent pads once or twice a day.  As concerned his urine frequency, the Veteran testified he believed his daytime voiding was less than 1 hour; and, since he had started his journal, the fewest times he had voided during the night were 4 or 5, and the most was 7.

The Board notes the evidence of record to the effect that the symptomatology of the Veteran's acquired mental disorder may at times impact his recall.  Further, the January 2015 GU examination report reflects that the examiner noted the Veteran's daytime voiding intervals were less than 1 hour, and he awoke to void at night more than 5 times.  Hence, the Board finds that the Veteran's prostate residuals approximated a 40-percent rating as of the date of his Board hearing, October 8, 2014.  38 C.F.R. §§ 3.400, 4.3, 4.115a.  The Board finds that a higher, 60-percent, rating has not been met or approximated, as the evidence shows the Veteran has not used an appliance or worn absorbent materials that required changing more than 4 times a time.  Both the January 2015 and March 2015 GU examination reports note that he changed pads 2 to 4 times a day.

As discussed above, the Board finds that the evidence of record shows the prostate cancer residuals to have manifested at the 20-percent level until October 8, 2014, and at 40 percent thereafter.  Thus, the Veteran has received a staged rating where indicated by the evidence.  38 C.F.R. §§ 4.1, 4.10. 

Mental Disorder

General Requirements

In addition to the general requirements for rating disabilities noted earlier, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Further, a claimant may experience multiple distinct degrees of disability during the rating period on appeal that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the Veteran is entitled to a staged rating where indicated by the evidence.



History of Disability

A February 2008 rating decision granted service connection for PTSD and assigned an initial 30-percent rating, effective in July 2007.  That rating decision noted that the Veteran had retired from his job as a truck driver.  It also noted symptoms of sleep disturbance, rumination about past military experiences, avoidance of crowds, limited socializing out of his immediate family circle; and, what socializing he engaged in tended to be centered around alcohol consumption.  VA received the Veteran's current claim for an increased rating in April 2011.

A February 2014 rating decision re-characterized the service-connected acquired mental disorder from PTSD to anxiety disorder.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  But any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The AOJ relied on the reports of VA mental examinations of 2011, 2012, and 2015 to change the characterization of the Veteran's acquired mental disorder from PTSD to an anxiety disorder.  Although the rating criteria are the same for all acquired mental disorders, see 38 C.F.R. § 4.130, the Board nonetheless finds that the evidence of record shows the Veteran's disability is properly characterized as PTSD rather than anxiety disorder.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board may favor the opinion of one competent medical expert over that of another, provided the reasons therefor are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

In the interests of brevity, the Board will not discuss the competing psychological evaluations at length, as the Board's action is favorable to the Veteran.  In any event, the Board finds the October 2014 evaluation of JA, Jr., M.A., a private psychologist, sufficiently persuasive to place the evidence at least in equipoise as to whether the Veteran's proper diagnosis is PTSD.

A brief review reflects that a December 2007 VA examination report reflects that the Veteran was diagnosed with PTSD.  The examination report noted that the Veteran liked to ingest alcohol to relax.  The examiner at a July 2011 VA examination opined that the Veteran's symptoms of anxiety and mood disturbance were actually due to alcohol dependence, rather than PTSD, and that the alcohol use was not secondary to the mental disorder pathology.  As a result, the examiner diagnosed with the Veteran with an anxiety disorder and alcohol dependence.  In an addendum of October 2011 and in a March 2015 examination report, the examiner adhered to that stance.  The latter report noted an Axis I diagnoses of an alcohol disorder and unspecified anxiety disorder.

Although Mr. JA essentially agreed with the assessment as concerns the Veteran's alcohol dependence, he presented a sound rationale for his opinion that the Veteran's alcohol use/abuse is not part of the DSM diagnostic criteria for PTSD.  Mr. JA opined that there were no sound bases for disregarding the initial VA assessment at the 2007 examination that the Veteran in fact met the DSM criteria for a diagnosis of PTSD.  As noted, the Board finds that Mr. JA's professional opinion garners the greater weight.  Hence, the Board finds that the Veteran's predominant acquired mental disorder is PTSD, and it will be evaluated under DC 9411.  See 38 C.F.R. §§ 4.27, 4.130.

The VA examiner opined on one hand that the Veteran's symptoms of anxiety and depression, etc., were primarily due to his alcohol dependence, but he also noted that it simply was not possible to sort out the symptoms until the Veteran had been abstinent for at least six months-a status that the evidence of record shows is highly unlikely to happen.  Mr. JA also diagnosed the Veteran with alcohol dependence and noted that it was not service connected; but, neither did he attribute specific symptoms to either the PTSD or alcohol dependence.

Where service connection is in effect for one diagnosis involving some component of an anatomical or functional system, and there are additional diagnoses concerning pathology of that system of record, there must be evidence that permits the adjudicators to distinguish between manifestations that are service connected and those that are not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993). When it is not possible to separate the effects of a nonservice-connected condition from those of a service- connected condition, VA regulations dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102 (2003).  As earlier noted, neither examiner attempted to sort out the symptomatology.  Hence, the Board is constrained to find that all of the Veteran's noted symptoms are due to PTSD.  Id.

Rating Criteria

A 50-percent evaluation will be assigned for PTSD where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence of record shows the Veterans symptoms to include sleep disturbance, constant anxiety, irritableness, isolative behavior, passive suicide ideation, poor concentration, marital conflict, depressed mood, impaired abstract thinking, and impaired impulse control.  The Board notes that the medical evidence of record reflects that, since one suicide attempt several years ago, the Veteran has consistently denied any plan or real intent to harm himself.  At Mr. JA's October 2014 evaluation, in addition to sleep disturbance and significant problems with startle response, the Veteran reported problems with concentration and focus, especially when trying to read books or paperwork.  He reported further that he could not concentrate if he really tried to.  Mr. JA noted that it was pronounced, constant, and described as extreme.

Mental status examination revealed the Veteran's attitude toward the examination was tentative, his concentration fair, and his attention span was short.  Psychomotor activity was increased, and his speech patterns tended to he coherent but somewhat uncertain and at times he unconsciously attempted to gloss over certain subjects.  The Veteran's ability to abstract was mildly impaired, and his ability to calculate was slow but normal.  His affect was flat and diminished.  He was oriented as to person and place but only partially as to time.  The Veteran knew the month and year but not the date.  He reported that he was depressed at least 40 percent of the time.  The Veteran reported chronic feelings of anger and harm toward others, but he denied any current plan to harm anyone.  As for self-harm, the Veteran reported that he sometimes thought about it when at his cabin, but he denied any current intent or plan.  He also reported chronic anxiety and jitteriness-cannot stand crowds or being in the house.  Mr. JA diagnosed PTSD and mood disorder NOS with a possible substance-induced component.  Mr. JA assessed Axis V, Global Assessment of Functioning (GAF) 48.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  Parenthetically, the Board notes VA implemented DSM-5, effective August 4, 2014.  The Secretary, VA, however, has determined DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board prior to August 2014.  Hence, DSM-IV is still the governing directive.

A GAF of 48 is near the top end of the range 41 to 50, and is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting);
or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Veteran's wife has submitted written submissions that detail the extent and severity of the Veteran's symptoms, including his alcohol dependence, which she noted continues essentially unabated.  At the hearing, the undersigned observed the Veteran's deep-seated anxiety first hand, as the Veteran testified it was extremely taxing for him to appear, and he requested that he be permitted to excuse himself from the hearing room.

In light of the above, the Board finds that the preponderance of the evidence shows the Veteran's symptomatology has resulted in occupational and social impairment with deficiencies in most areas, which warrants a 70-percent rating.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, DC 9441.  The Board finds that the evidence of record shows that total impairment is not more nearly approximated.  Although the Veteran is seriously impaired, the evidence of record shows that his symptomatology has not deprived him of his ability to function independently.  Yes, he isolates, but the evidence shows that he does so by driving himself to a cabin that he owns.  There he watches wildlife, target shoots sometimes, and drinks with his brother-in-law.  The medical examination reports reflect that the Veteran is deemed competent to handle his VA compensation.  Further, although the Veteran and his wife testified that the Veteran generally eats alone, does not participate in family gatherings, and can tolerate his grandchildren's presence for only a brief period of time, the outpatient therapy reports reflect that the Veteran still has affection for them and his wife, although they are essentially estranged under the same roof.  Thus, the Board finds the preponderance of the evidence shows that a total impairment has not been more nearly approximated at any time during the rating period on appeal.

Extraschedular

For disabilities where the evidence of record shows that the Veteran's symptomatology is not adequately addressed by the rating criteria, the Veteran should be considered for referral for consideration of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The evidence of record shows that the Veteran's prostate cancer residuals have been rated under the Rating Schedule.  He has not reported any symptoms not described or contemplated by the rating criteria.  Hence, the Board finds no basis for referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008).  The schedular rating compensates the Veteran to the extent practical for the earning impairment due to his prostate cancer residuals disability.  38 C.F.R. § 4.1.  And the same holds true for the Veteran's PTSD.

As discussed earlier in this decision, the Board discussed the Veteran's PTSD symptomatology and, under the holding in Mittleider attributed all of the Veteran's symptoms of record, to include alcohol dependence, to his PTSD.  Hence, the Board finds the Veteran's PTSD symptomatology was rated under the applicable schedular rating criteria, which, to the extent practical, compensates the Veteran for the earning impairment due to his PTSD disability.  38 C.F.R. § 4.1.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66  (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider, 11 Vet. App. 181, as discussed earlier, there are no additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  Accordingly, the Veteran's disability picture does not reflect an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability picture that can be attributed only to the combined effect of multiple conditions.  Thus, the Board finds no factual basis for referral for consideration of a higher rating on an extraschedular basis due to the combined impact of multiple disabilities.  38 C.F.R. § 3.321(b)(1); Johnson, 762 F.3d at 1365-66.

Employability

Applicable Legal Requirements

For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id. Marginal employment may also be held to exist when earned annual income exceeds the poverty threshold, on a facts found basis including, but not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a). This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.

The Veteran is currently service connected for prostate cancer residuals, rated at 20-percent disabling until October 2014, and currently 40-percent disabling; PTSD, now rated 70-percent disabling; and, erectile dysfunction and onychomycosis, both rated noncompensable.  Since the Board has allowed the increased rating for PTSD, he is eligible for entitlement to a TDIU on a schedular basis, as at least one of his disabilities is rated at 40 percent or higher, and his combined rating is at least 70 percent.  Id.

The evidence of record shows that the Veteran retired from his former work as a self-employed truck driver due to his poor concentration and anxiety.  The Veteran also testified that he had interpersonal conflict with his hired drivers; and, both the Veteran's wife and he testified how the Veteran essentially became unable to function as a driver due to his anxiety.  The Veteran testified to difficulty remembering his route, and that he was involved in an accident due to his poor concentration.  The Board finds that the Veteran's PTSD has rendered him unable to obtain and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16.

In reaching this decision the Board considered the doctrine of reasonable doubt and afforded it where applicable.  See 38 C.F.R. §§ 4.3, 4.7.

ORDER

Entitlement to an initial rating higher than 20 percent for residuals of prostate cancer for the period prior to October 8, 2014 is denied.  

Entitlement to an initial rating of 40 percent for residuals of prostate cancer for the period beginning on October 8, 2014 is granted.

Entitlement to a rating not to exceed 70 percent for PTSD is granted.

Entitlement to a TDIU is granted.


REMAND

A February 2012 VA examination report reflects that the examiner opined that there was no relationship between the Veteran's low back and hip disorders and his prostate cancer.  The Veteran's attorney asserted at the hearing that the examiner's rationale was inadequate.  The Board notes that the examiner did not explicitly opine on whether the prostate cancer residuals aggravate either the low back or hip disorders, which are diagnosed as degenerative arthritis.  Hence, further medical clarification is indicated.  See generally El Amin v. Shinseki, 26 Vet. App. 89 (2013).  The Veteran was not afforded an examination as part of the adjudication of his skin cancer claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall send the claims file to the examiner who conducted the February 2012 spine examination.  Ask the examiner to provide a further explanation as to why the absence of evidence of metastasis means that there is no causal relationship between the prostate cancer and the diagnosed degenerative changes of the low back and hips.  The examiner is also asked to opine if there is at least a 50-percent probability that the prostate cancer aggravates-that is, chronically worsens, the diagnosed low back and hip disabilities.  A full explanation for any opinion rendered should be provided.

In the event the examiner who conducted the February 2012 spine examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ should arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  After the above is complete, the AOJ shall arrange a skin examination of the Veteran by an appropriate examiner.  Request the examiner to render an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's skin cancer is causally connected to the veteran's active service, to include sun exposure in Vietnam or other locales while in active service, or to some other event.

Any opinion should be fully explained.  The AOJ shall inform the examiner that the Veteran's lay reports must be considered, and that the absence of documented medical treatment, alone, is not a sufficient reason for a negative opinion.  If the examiner advises that the requested opinion cannot be provided, the examiner must advise what additional information or evidence is needed to rendered the requested opinion.


3.  After all of the above is completed, the AOJ shall review the claims remaining on appeal.  If the decision remains in any way adverse to the Veteran, the AOJ should issue the Veteran and his representative an Supplemental Statement of the Case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


